Case 20-13368-LMI   Doc 25   Filed 05/08/20   Page 1 of 8
Case 20-13368-LMI   Doc 25   Filed 05/08/20   Page 2 of 8




                                                 05/08/2020

       Arvind Nath Rawal




      X
Case 20-13368-LMI   Doc 25   Filed 05/08/20   Page 3 of 8
Case 20-13368-LMI   Doc 25   Filed 05/08/20   Page 4 of 8
Case 20-13368-LMI   Doc 25   Filed 05/08/20   Page 5 of 8
            Case 20-13368-LMI   Doc 25   Filed 05/08/20   Page 6 of 8




Arvind Nath Rawal



                                                                        05/08/2020
Case 20-13368-LMI   Doc 25   Filed 05/08/20   Page 7 of 8
Case 20-13368-LMI   Doc 25   Filed 05/08/20   Page 8 of 8
